       Case: 1:18-cr-00170-DCN Doc #: 36 Filed: 08/13/19 1 of 8. PageID #: 116




                         UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF OHIO
                               EASTERN DIVISION


UNITED STATES OF AMERICA,               )      CASE NO. 1:18CR00170
                                        )
        Plaintiff,                      )      JUDGE DONALD C. NUGENT
                                        )
-vs-                                    )
                                        )
ISIDRO LARA-SOSA,                       )
                                        )
        Defendant.                      )


                        SENTENCING MEMORANDUM AND
                        ON BEHALF OF ISIDRO LARA-SOSA


        Now comes Defendant, Isidro Lara-Sosa, by and through undersigned counsel

and hereby respectfully submits the attached Sentencing Memorandum which is

incorporated herein by reference for this Court’s consideration. Defendant requests that

this Court impose a reasonable sentence within the meaning and under the guidance of

21 U.S.C. §3553. The reasons, legal support and supporting documentation are

attached hereto.

                                        Respectfully submitted,

                                         /s/ Michael J. Goldberg
                                        MICHAEL J. GOLDBERG (0040839)
                                        The Goldberg Law Firm
                                        323 Lakeside Avenue, Suite 450
                                        Cleveland, Ohio 44113
                                        Tel: 216-696-4514
                                        Fax: 216-781-6242
                                        Email: mjgjd@aol.com
                                        Attorney for Defendant
     Case: 1:18-cr-00170-DCN Doc #: 36 Filed: 08/13/19 2 of 8. PageID #: 117




                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing have been filed
electronically. Notice of this filing will be sent to all parties by operation of the Court’s
electronic filing system. Parties may access this filing through the Court’s system.


                                            /s/ Michael J. Goldberg
                                            MICHAEL J. GOLDBERG (0040839)
                                            Attorney for Defendant
      Case: 1:18-cr-00170-DCN Doc #: 36 Filed: 08/13/19 3 of 8. PageID #: 118




                                     MEMORANDUM

I.     STATEMENT OF FACTS

       On May 6, 2019, Defendant, Isidro Lara-Sosa, entered a plea of Guilty to Count 1

of the Indictment, in violation 18 U.S.C. § 2422(b) (Enticement); Count 2 of the

Indictment, in violation of 18 U.S.C. § 2423(b) (Travel with Intent to Engage in Illicit

Sexual Conduct); and Count 3 of the Indictment, in violation 18 U.S.C. § 1470 (Transfer

of Obscene Material to Minors). Defendant’s plea was made pursuant to a written Plea

Agreement. This Court accepted Defendant’s plea, found him guilty, and scheduled

sentencing in this matter. Defendant is presently scheduled for sentencing on August

20, 2019. The offense conduct set forth in the Pre-Sentence Investigation Report

between Paragraphs 3–9 accurately reflect Defendant’s actions, and forms the factual

basis of the guilty plea.

II.    LAW AND ARGUMENT

       A.     DEFENDANT’S SUGGESTED GUIDELINE CALCULATION

       Under the statutory scheme set forth in 18 U.S.C. § 2422(b), the United States

Sentencing Guidelines (USSG § 5G1.2(b)) and with a Criminal History Category of II,

Defendant’s advisory sentencing range is 120 months. The calculation is as follows:

       GROUP 1 (Counts 1 & 2):

              Base Offense Level                                    28
                U.S.S.G. § 2G1.3(a)(3)

              Specific Offense Characteristics                     +2
                U.S.S.G. § 2G1.2(b)(3)

              Adjusted Offense Level                                30

       GROUP 2 (Count 3):
     Case: 1:18-cr-00170-DCN Doc #: 36 Filed: 08/13/19 4 of 8. PageID #: 119



             Base Offense Level                                  10
               U.S.S.G. § 2G1.3(a)

             Specific Offense Characteristics                    +6
               U.S.S.G. § 2G3.1(b)(D)

             Adjusted Offense Level                              16

             Greater of the Adjusted Offense Levels              30

             Acceptance of Responsibility                        - 3
               U.S.S.G. § 3E1.1(a)-(b)

             Total Offense Level                                 27

             Criminal History Category                            II

             Sentencing Range                                  120 months
               U.S.S.G. § 5G1.2(b)

      Defendant does not object to the Probation Department’s calculation of the

guideline range in this matter. Accordingly, this Court is now charged with imposing a

reasonable sentence that is no greater than necessary to serve the purposes of

sentencing. For the reasons more fully set out below, it is respectfully requested that

this Court sentence Defendant to the lowest sentence permitted by law.

             1.     The Sentencing Guidelines are Merely Advisory and Not
                    Binding Upon this Honorable Court

      In United States v. Booker, 125 S. Ct. 738 (2005), the Supreme Court held that

the Sentencing Guidelines are advisory only, not mandatory, and, that other factors set

forth in 18 U.S.C. § 3553(a) must be considered in fashioning the appropriate sentence.

Id. at 790 (finding sentencing guidelines are but one of many statutory concerns that

federal courts must take into account during sentencing determination.)

These factors, as set forth in 18 U.S.C. § 3553(a), include:


                                            4
     Case: 1:18-cr-00170-DCN Doc #: 36 Filed: 08/13/19 5 of 8. PageID #: 120



             1.     The nature and circumstances of the offense and the history and
                    characteristics of the Defendant;

             2.     The need for the sentence imposed B (A) to reflect the seriousness
                    of the offense, to promote respect for the law; and to provide just
                    punishment for the offense; (B) to afford adequate deterrence to
                    criminal conduct; (C) to protect the public from future crimes of the
                    Defendant; and (D) to provide the Defendant with needed
                    education or vocational training; medical care or other correctional
                    treatment in the most effective manner;

             3.     The kinds of sentences available;

             4.     The advisory guideline range;

             5.     Any pertinent policy statements issued by the Sentencing
                    Commission;

             6.     The need to avoid unwarranted sentence disparities;

             7.     The need to provide restitution to any victims of the offense. See
                    Booker, 125 S. Ct. at 764.

      Following the Supreme Court’s finding in Booker, district courts have held that

Afashioning a just sentence cannot be reduced to a mere arithmetical exercise [and

that] reliance solely on numbers, quantities, offense levels, criminal history categories,

and matrices produces an illusory precision that obscures the fact that sentencing, in

the end, must involve the exercise of judgment.     United States v. Biheiri, 356 F. Supp.

2d 589 (E. D. Va. 2005).

      As stated in Booker, ASection 3553(a) remains in effect, and sets forth numerous

factors that guide sentencing. Those factors in turn will guide appellate courts, as they

have in the past, in determining whether a sentence is unreasonable. 125 S. Ct. at 766.

The overriding principle and basic mandate of 18 U.S.C. § 3553(a) requires district

courts to impose a sentence Asufficient, but not greater than necessary, to achieve the


                                            5
     Case: 1:18-cr-00170-DCN Doc #: 36 Filed: 08/13/19 6 of 8. PageID #: 121



four (4) purposes of sentencing set forth in 18 U.S.C. § 3553(a)(2): (a) retribution; (b)

deterrence; (c) incapacitation; and (d) rehabilitation.   United States v. Phelps, 366

F.Supp.2d 580, 587 (E.D. Tenn. 2005).

      The United States Supreme Court reemphasized the district court’s discretion in

fashioning a reasonable sentence. See United States v. Gall, 2007 WL 4292116 (Case

No. 06-7949, December 10, 2007). Additionally, the Sixth Circuit has already ruled to

apply this broadly discretionary reasonableness analysis.        See United States v.

Lalonde, 2007 WL 4321998 (6th Cir. Case No. 06-4536, December 12, 2007).

      Here, Defendant respectfully requests this Court to impose the mandatory

minimum sentence of 120 months incarceration.        Defendant submits the requested

sentence complies with law, fairly reflects the seriousness of the offense, will promote

respect for the law and will provide just punishment for the offense by requiring that he

serve a sentence sufficient, but not greater than necessary, to comply with the purposes

of sentencing as set forth in 18 U.S.C. § 3553(a).

      B.     OTHER SENTENCING CONSIDERATIONS

             1.     The History and Characteristics of the Defendant

      The history and characteristics of Defendant mitigate in favor of the requested

sentence. Defendant has struggled with mental health issues since childhood. See

PSIR, ¶¶ 51-53. These issues have stemmed primarily from feelings of lack of self-

worth. Id. Although Defendant has not been formally diagnosed, the depressive and

suicidal thoughts from which he has long suffered have been treated since he has been

incarceration. PSIR, ¶ 53. Defendant is open and willing to undergoing mental health

treatment and counseling to address these underlying issues.

                                            6
     Case: 1:18-cr-00170-DCN Doc #: 36 Filed: 08/13/19 7 of 8. PageID #: 122



       Encouragingly, Defendant does not now, nor has he ever, struggled with

substance abuse problems. PSIR, ¶ 54. And, although while in Mexico he failed the

final year of high school, Defendant has a strong work ethic, as exhibited by the fact he

has worked hard his entire life. See PSIR, ¶ 45, 56. Defendant is the father of an 11-

year-old son. PSIR, ¶ 47. The child’s mother, Defendant’s ex-wife, describes Defendant

as having been a “great father” to his son. Id. Despite Defendant and the child’s

mother divorcing, Defendant has remained a significant part of the child’s life. Id. This

has included seeing his son on a near daily basis, and sharing holidays and birthdays

together as a family. Id.

       While Defendant acknowledges and appreciates the underlying issues and

problems in his life which he must address, it is respectfully submitted that the minimum

sentence is appropriate in this matter. Aside from a 2012 misdemeanor conviction

(identity deception) in an Indiana state court, Defendant has no other criminal history.

In considering his lack of significant criminal history—as well as Defendant’s willingness

to address his underlying mental health issues, his strong work ethic and his lack of a

history of substance abuse—it is submitted that the requested sentence is reasonable

and fully complies with the pertinent law.         Defendant is a “great father” who, upon

serving the mandatory minimum term of 120 months incarceration, should have the

opportunity to resume participation in his child’s life.

       It is, therefore, submitted that the mandatory minimum sentence of 120 months

incarceration would adequately reflect the seriousness of the offense, promote respect

for the law and provide just punishment. Such a sentence—10 years—would also be



                                               7
       Case: 1:18-cr-00170-DCN Doc #: 36 Filed: 08/13/19 8 of 8. PageID #: 123



an effective deterrent for Defendant and other potential offenders, in addition to

affording protection to the public.

III.    CONCLUSION

        Accordingly, based on the foregoing, Defendant, Isidro Lara-Sosa, respectfully

requests that this Court impose a sentence of 120 months incarceration, coupled with

any other sanctions this Court deems appropriate and just. Defendant submits this

sentence fairly reflects the seriousness of the offense, will promote respect for the law,

avoids unwarranted disparities and provides just punishment for the offense by requiring

that he serve a sentence sufficient, but not greater than necessary, to comply with the

purposes of sentencing set forth in 18 U.S.C. § 3553(a).

                                         Respectfully submitted,


                                          /s/ Michael J. Goldberg
                                         MICHAEL J. GOLDBERG (0040839)
                                         The Goldberg Law Firm
                                         323 Lakeside Avenue, Suite 450
                                         Cleveland, Ohio 44113
                                         Tel: 216-696-4514
                                         Fax: 216-781-6242
                                         Email: mjgjd@aol.com
                                         Attorney for Defendant




                                            8
